DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Response to Amendment

Claims 1, 5, 9, 13 are currently amended.
Claims 2, 6, 10, 14 are cancelled.
Claims 3-4, 7-8, 11-12, 15-20 are previously presented.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5, 9, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
Regarding claims 9 and 13, the preform conveying device is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a shooter (7), wheel (8) and endless chain (9) and all obvious equivalents under the Doctrine of Equivalents (see pp. 16 of the instant specification).
Regarding claims 9 and 13, the preform heating device is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a heater that emits infrared rays (11 – see pp. 17-18 of the instant specification).
Regarding claims 9 and 13, the molding die conveying device is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification as a train of wheels (40-45 of pp. 28 of the instant specification).
Regarding claims 9 and 13, the molding die is sufficiently structural that it is interpreted as NOT invoking 35 U.S.C. 112(f) in accordance with the specification.
Regarding claims 9 and 13, the blasting device configured to … is interpreted in accordance with 35 U.S.C. 112(f) in accordance with the specification.
Regarding claim 11, the rinsing device is interpreted in accordance with the specification as properly invoking 35 U.S.C. 112(f) as a air rinsing nozzle (see 54 of [0110] on pp. 37 of the instant specification).
Regarding claim 13, the used blow molding air discharging device is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as piping (18 see pp. 21 of the instant specification).
Regarding claim 13, the filling device is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as the filling apparatus of Figs. 3-4 but there is a terminology mismatch (apparatus vs. device).
Regarding claim 13 & 15, the sealing device is interpreted in accordance with the specification as invoking 35 U.S.C. 112(f) as the corresponding structure(s), materials or acts as detailed in the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9, 11-12, 13, 15-16, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9, 13, claim limitation “blasting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The specification does not explicitly and expressly teach the structure, materials or acts to be interpreted as fulfilling the role of the blasting device.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	For the purposes of compact prosecution, Examiner has interpreted that the blasting device is a pump or high-pressure source of mist / gas / mixture thereof.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Regarding claim 9, the claim is interpreted as further indefinite because it is unclear if the blasting device configured to is the same blasting device or an additional blasting device as the blow molding air blasting device recited later in the claimed subject matter.  This renders the claimed subject matter unclear, vague and indefinite because it is unclear what structures are required to meet the claim for the purposes of claim construction.
	For the purposes of compact prosecution, Examiner has interpreted that only a single blasting device is required by the claimed subject matter.

Regarding claim 11, it is unclear, vague and indefinite if the air rinsing nozzle is an additional nozzle or the same nozzle of the blasting device of the valve block or an additional nozzle.  This renders the claimed subject matter confusing, unclear and indefinite for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that the same nozzle can be both the blasting device / valve block and the rinsing nozzle. 

	Regarding claim 13, the filling device is held as indefinite because it invokes 35 U.S.C. 112(f) but the corresponding structure, materials or acts are not expressly taught in the specification.  
The specification uses the term filling apparatus and at times filling machine rather than filling device as present in the claimed subject matter and, therefore, the claims are rendered unclear, vague and indefinite because it is unclear if the structure of the filling apparatus of the specification is intended to be the filling device of the claims or some other structure(s), material(s) or act(s).
	For the purposes of compact prosecution, Examiner has interpreted that the filling apparatus/machine is capable of satisfying the role of invoking 35 U.S.C. 112(f) as the filing device as invoking 35 U.S.C. 112(f).

Regarding claims 13 & 15, the recited sealing device lacks proper antecedent basis in the specification and therefore, it is unclear what structures, materials or acts are to be interpreted as reading on / disclosing the structure of the sealing device which has been invoked under 35 U.S.C. 112(f) in accordance with the specification since the specification lacks proper antecedent basis for the recited sealing device.
For the purposes of compact prosecution, Examiner has interpreted that the sealing device is a heater/cooler to seal the mouth portion of the cap (see [0043] of the instant specification).

Regarding claims 17-18, the claimed subject matter regarding the mist/gas/mixture thereof and the primary blow molding air being blasted at the same time is confusing, unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because the independent claim leaves it open that they are blasted in separate method steps or sequentially and therefore, recitation that they are performed simultaneously in the dependent claim renders it unclear whether the claim is narrowing properly in its dependency or whether the claim is maintaining the same claim scope as the independent claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469).

The applied reference has a common joint inventor with the instant application. 
Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

Regarding claim 1, Hayakawa discloses: a method (see title) for forming an aseptic container (see title), comprising the steps of:
A heater preform (see heating of claims, preform of Fig. 2) is put in a molding die (see metal mold), the molding die is clamped (see static nature of the drawings – the preform in Hayakawa is necessarily clamped), while an extension rod (see rod 5 of Fig. 2) is lowered into the preform (see Fig. 2, clms) a mist/gas of hydrogen peroxide (see hydrogen peroxide) is blasted into the preform through a valve block (see Fig. 3) provided adjacent to an upper portion of the molding die (see Fig. 2 and Fig. 3 are connected as stated in detailed description) to expend the preform into a contained as a finished product, wherein the blow molding air is comprised of two blow molding airs (see primary and secondary blows), which at the same time sterilizes an interior of the intermediate molded product by the sterilizer supplied to the preform (this is necessarily the case in Hayakawa), and a secondary blow molding air is then blasted into the intermediate molded product to expand the intermediate blow molded product into the container (see Figs. 2a then 2b then 2c which is interpreted as meeting the claimed subject matter), and the used blow molding air is then discharged (see [0006]) from the container to remove the sterilizer in the container through a central hole (see [0042] and [0044] – the removal necessarily occurs through a central hole of the same valve block – Applicant has not recited the method step of closing off of the inlet and Applicant may consider more positively reciting the method steps associated with discharging the sterilizer through the valve block to overcome the claim interpretation of the central hole being in the same valve block).
In the same field of endeavor of blow molding of preforms (see title, abs) as Hayakawa and reasonably pertinent to the problem Applicant was trying to solve regarding the discharge of the sterilizer (see Fig. 3, discharge opening 162), Handschuh discloses: discharge of the blow molding and sterilizer through a central hole in the valve block (see Fig. 3; col. 4, ll. 21-31).
To add the step of discharging the sterilizer/air mixture of Handschuh to the blow molding method of Hayakawa had the benefit that it allowed for the potential to apply different pressures in succession into the preform by means of the plurality of valve units (col. 3, ll. 11-28), which was desirable in Hayakawa.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the central hole/valve block of Handschuh with the blow molding method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so allowed for the potential to apply different pressures in succession to the preform by means of the plurality of valve units, which was desirable in Hayakawa.

This rejection under 35 U.S.C. 103 might be overcome by: 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), and Voth (US 2016/0052654).

Regarding claim 3, the combination Hayakawa / Handschuh does not disclose: wherein the container as the finished product is subject to air/aseptic water rinsing.
In the same field of endeavor of blow molding (see title, abs) as Hayakawa, Voth discloses: wherein the finished container is subjected to air/aseptic water rinsing ([0023]).
The removal of the peroxide with sterile water had the benefit that it prevented the peroxide residues from mixing with the liquid to be stored in the container and that the washing fluid was incompressible ([0012]), which was desirable in Hayakawa.
Therefore, it would have been obvious to one of ordinary skill in the art to add the aseptic water rinse of Voth to the blow molding method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of peroxide residue ending up in the finished container filled with liquid, which was desirable in Hayakawa.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), and Voth 2 (US 2012/0070340).

Regarding claim 4, Examiner acknowledges that an alcohol is a volatile substance because it has a vapor pressure greater than water at room temperature.
The combination Hayakawa / Handschuh does not disclose: wherein a volatile substance (alcohol) is added to the mixture of the sterilizer (the sterilizer is interpreted as pure peroxide).
In the same field of endeavor of preform expansion (see title, abs) as Hayakawa, Voth 2 recognizes that alcohols may be included in the sterilization process ([0004]).
Voth 2 had the benefit that it improved the sterilization of the apparatus and the preform as compared to irradiation means ([0007]), which was desirable in Hayakawa.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the alcohol sterilizer of Voth 2 with the blow molding method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so allowed for the improved sterility of the apparatus and the preform, which was desirable in Hayakawa.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), and Handschuh 2 (US 2016/0107368).

Regarding claim 5, the combination Hayakawa / Handschuh does not disclose: wherein the container is removed from the molding die, filled with a  content and sealed by fitting a cap.
In the same field of endeavor of blow molding methods as Hayakawa (see title, abs), Handschuh discloses: wherein the container is removed from the molding die ([0079]), filled with a content ([0105]), and sealed by fitting a cap ([0116]).
To add the step of removing the molded container/bottle from the die, filling with liquid and sealing with a cap steps of Hanschuh to the blow molding method of Hayakawa had the benefit that it was the selection of a known design for its intended uses, which was desirable in Hayakawa.  See MPEP 2144.06-70 regarding the obviousness of selection of a known design for its intended uses.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the post-molding steps of Handschuh to the preform manufacturing method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended uses, which was desirable in Hayakawa.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), Handschuh 2 (US 2016/0107368), and Voth (US 2016/0052654).

Regarding claim 7, this claim is treated as a substantial duplicate of claim 3, with altered claim dependency.
The combination Hayakawa/Handschuh/Handschuh 2 does not disclose: wherein the finished container is removed from the molding die is subject to air/aseptic water rinsing.
In the same field of endeavor of blow molding (see title, abs) as Hayakawa, Voth discloses: wherein the finished container is subjected to air/aseptic water rinsing ([0023]).
The removal of the peroxide with sterile water had the benefit that it prevented the peroxide residues from mixing with the liquid to be stored in the container and that the washing fluid was incompressible ([0012]), which was desirable in Hayakawa.
Therefore, it would have been obvious to one of ordinary skill in the art to add the aseptic water rinse of Voth to the blow molding method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the prevention of peroxide residue ending up in the finished container filled with liquid, which was desirable in Hayakawa.

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), Handschuh 2 (US 2016/0107368), and Voth 2 (US 2012/0070340).

Regarding claim 8, this claim is treated as a substantial duplicate of claim 4, with altered claim dependency.
The combination Hayakawa/Handschuh/Handschuh 2 does not disclose: wherein a volatile substance is added to the sterilizer.
In the same field of endeavor of preform expansion (see title, abs) as Hayakawa, Voth 2 recognizes that alcohols may be included in the sterilization process ([0004]).
Voth 2 had the benefit that it improved the sterilization of the apparatus and the preform as compared to irradiation means ([0007]), which was desirable in Hayakawa.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the alcohol sterilizer of Voth 2 with the blow molding method of Hayakawa to arrive at the claimed invention before the effective filing date because doing so allowed for the improved sterility of the apparatus and the preform, which was desirable in Hayakawa.

Claims 9, 11-12, 19 are rejected under 35 U.S.C. 103 as being obvious over Handschuh (US 2016/0107368) and further in view of Chauvin (US 2011/0285063), and Hayakawa (JP 2009/274309).

	Regarding claim 9, Handschuh discloses: an aseptic container molding apparatus (see abs,  as aseptic container molding apparatus molds/forms aseptic containers), comprising: 
a preform conveying device (see saw tooth star 140 and device for tempering 150 – the preforms move along the path of the device, these structures satisfy the broadest reasonable interpretation of a conveyor) that conveys a preform on a first conveyor path (any path the conveyor follows or causes the preform to move in can be considered a first conveying path),
	a preform heating device (see heating tunnel of [0115]),
	a mold dies conveying device (see star wheel 120 of [0115]) that conveys a molding die (see mold of [0017]) on a second conveying path connected to the first conveying path (see Fig. 1 – the molds have different paths from the conveyor of the preforms);
	a blasting device (see valve/pump and associated piping – pump of [0085]).
	Handschuh does not disclose: a blow molding air blasting device as configured in the claimed subject matter; a used blow molding air discharging device so configured in the claimed subject matter.
	Handschuh had multiple gas lines (see S1-S3) and therefore reads on the claimed subject matter regarding the structural features of the valve block (see [0117] and Figs. 1-2) – the gas lines of Handschuh are capable of supplying a mixture of gas in either step and have all of the structures of the apparatus).  Handschuh discloses: a used blow molding air discharging device (See valve block of [0122]) – the valve block controls the discharge of the used blow molding air) but does not separate the valves within the valve block for doing so.
	To make the valves a part of the same valve block would have been considered an exercise in making integral.  See MPEP 2144.04(V)(B) regarding the obviousness of making integral separate components.
	In the same field of endeavor of blow molding (see title, abs) as Handschuh, Chauvin discloses: an integral valve block with multiple valves and overlapping flow paths (see Figs.).
	Placing the separate valves in Handschuh on the same valve block as in Chauvin would have been considered an exercise in making integral and obvious to one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit that it allowed for the heat efficiency of the apparatus to be improved, which was desirable in Handschuh.
	Neither Handschuh nor Chauvin discloses the structure associated with the blasting device / valve block / extension rod.
	In the same field of endeavor of blow molding (see title, abs) as Handschuh, Hayakawa discloses: a blasting device with the structure of the valve block recited (see Figs.) and while an extension rod (see blow nozzle 5) is capable of being lowered into the platform (See Fig. 4).  Hayakawa had a conveyor 14, heater, mold and 
	To add the extension rod of Hayakawa to the blow molding apparatus of Handschuh was a suitable design for the blow molding of containers as understood by one of ordinary skill in the art before the effective filing date, which was desirable in Handschuh.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the blasting device / valve block / extension rod of Hayakawa with the blow molding apparatus of Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a suitable design for its intended uses, which was desirable in Handschuh.
	
Regarding claim 11, the combination Handschuh / Chauvin / Hayakawa discloses: wherein the rinsing device rinses the container by air or an aseptic water (the nozzles of the valve block of the combination are interpreted as capable of rinsing the container which is formed by air/aseptic water).

Regarding claim 12, the combination Handschuh / Chauvin / Hayakawa discloses: wherein the volatile substance is added to the sterilizer (the alcohols / volatile substance are interpreted as a limitation of the article worked upon / intended use of the apparatus that the cited combination is interpreted as capable of processing).

Regarding claim 19, the apparatus of the combination Handschuh / Chauvin / Hayakawa is interpreted as being capable of performing simultaneous execution of primary blow molding air injection and sterilizer injection (mist / gas / combination thereof).  See MPEP 2114(II) regarding the article worked upon / intended use of the structures of the apparatus being accorded limited patentable weight in an apparatus/product claim.

Claim 13, 15-16, 19 is rejected under 35 U.S.C. 103 as being obvious over Handschuh (US 2016/0107368) and further in view of Chauvin (US 2011/0285063), Hayakawa (JP 2009/274309), and Handschuh 2 (US 2016/0107368).

Regarding claim 13, Handschuh discloses: an aseptic container molding apparatus (see abs,  as aseptic container molding apparatus molds/forms aseptic containers), comprising: 
a preform conveying device (see saw tooth star 140 and device for tempering 150 – the preforms move along the path of the device, these structures satisfy the broadest reasonable interpretation of a conveyor) that conveys a preform on a first conveyor path (any path the conveyor follows or causes the preform to move in can be considered a first conveying path),
	a preform heating device (see heating tunnel of [0115]),
	a mold dies conveying device (see star wheel 120 of [0115]) that conveys a molding die (see mold of [0017]) on a second conveying path connected to the first conveying path (see Fig. 1 – the molds have different paths from the conveyor of the preforms);
	a blasting device (see valve/pump and associated piping – pump of [0085]).
	Handschuh does not disclose: a blow molding air blasting device as configured in the claimed subject matter; a used blow molding air discharging device so configured in the claimed subject matter.
	Handschuh had multiple gas lines (see S1-S3) and therefore reads on the claimed subject matter regarding the structural features of the valve block (see [0117] and Figs. 1-2) – the gas lines of Handschuh are capable of supplying a mixture of gas in either step and have all of the structures of the apparatus).  Handschuh discloses: a used blow molding air discharging device (See valve block of [0122]) – the valve block controls the discharge of the used blow molding air) but does not separate the valves within the valve block for doing so.
	To make the valves a part of the same valve block would have been considered an exercise in making integral.  See MPEP 2144.04(V)(B) regarding the obviousness of making integral separate components.
	In the same field of endeavor of blow molding (see title, abs) as Handschuh, Chauvin discloses: an integral valve block with multiple valves and overlapping flow paths (see Figs.).
	Placing the separate valves in Handschuh on the same valve block as in Chauvin would have been considered an exercise in making integral and obvious to one of ordinary skill in the art before the effective filing date.
	Doing so had the benefit that it allowed for the heat efficiency of the apparatus to be improved, which was desirable in Handschuh.
	Neither Handschuh nor Chauvin discloses the structure associated with the blasting device / valve block / extension rod.
	In the same field of endeavor of blow molding (see title, abs) as Handschuh, Hayakawa discloses: a blasting device with the structure of the valve block recited (see Figs.) and while an extension rod (see blow nozzle 5) is capable of being lowered into the platform (See Fig. 4).  Hayakawa had a conveyor 14, heater, mold and 
	To add the extension rod of Hayakawa to the blow molding apparatus of Handschuh was a suitable design for the blow molding of containers as understood by one of ordinary skill in the art before the effective filing date, which was desirable in Handschuh.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the blasting device / valve block / extension rod of Hayakawa with the blow molding apparatus of Handschuh to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a suitable design for its intended uses, which was desirable in Handschuh.

	Regarding claim 15, the combination Handschuh / Chauvin / Hayakawa / Handschuh 2 discloses: wherein the rinsing device rinses the container by air or an aseptic water (the nozzles of the valve block of the combination are interpreted as capable of rinsing the container which is formed by air/aseptic water).

	Regarding claim 16, the cited combination is interpreted as capable of processing the volatile substance / alcohol as a type of article worked upon and/or intended use of the structures of the cited apparatus.  See MPEP 2114(II) regarding the manner of operating the apparatus in a product/apparatus claim.

Regarding claim 19, the apparatus of the combination Handschuh / Chauvin / Hayakawa is interpreted as being capable of performing simultaneous execution of primary blow molding air injection and sterilizer injection (mist / gas / combination thereof).  See MPEP 2114(II) regarding the article worked upon / intended use of the structures of the apparatus being accorded limited patentable weight in an apparatus/product claim.

Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), and Hayakawa 2 (CN 104944347).

Regarding claim 17, the combination Hayakawa / Handschuh does not disclose: wherein the mist of gas or mixture thereof of the sterilizer and the primary blow molding air are blasted (pumped) into the preform at the same time (the combination has subsequently introduced blow molding air and sterilizer).
In the same field of endeavor of blow molding (see title, abs) as Hayakawa, Hayakawa 2 discloses: simultaneously has gas and sterilizer injected (see [0016] of Espacenet translation). 
To change the sequence of addition of the ingredients (primary blow molding air, sterilizer) simultaneously rather than one and then the other would have saved time, thereby reducing costs, and been considered a change in sequence of method steps, which was desirable in the Hayakawa reference.
See MPEP 2144.04(IV)(C) regarding the obviousness of changing of sequence of adding ingredients in the recited method of the combination Hayakawa / Handschuh.
	Therefore, it would have been obvious to one of ordinary skill in the art to alter the blow molding method of Hayakawa to inject the primary blow molding air mixed with sterilizer as in the method of Hayakawa 2 to arrive at the claimed invention before the effective filing date because doing so was a change in sequence of adding ingredients in the recited method steps which would have reduced operating costs, which was desirable in Hayakawa.

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Hayakawa (JP 2009/274309) and further in view of Handschuh (US 9919469), and Handschuh 2 (US 2016/0107368) and Hayakawa 2 (CN 104944347).

Regarding claim 18, the combination Hayakawa / Handschuh / Handschuh does not disclose: wherein the mist of gas or mixture thereof of the sterilizer and the primary blow molding air are blasted (pumped) into the preform at the same time (the combination has subsequently introduced blow molding air and sterilizer).
In the same field of endeavor of blow molding (see title, abs) as Hayakawa, Hayakawa 2 discloses: simultaneously has gas and sterilizer injected (see [0016] of Espacenet translation). 
To change the sequence of addition of the ingredients (primary blow molding air, sterilizer) simultaneously rather than one and then the other would have saved time, thereby reducing costs, and been considered a change in sequence of method steps, which was desirable in the Hayakawa reference.
See MPEP 2144.04(IV)(C) regarding the obviousness of changing of sequence of adding ingredients in the recited method of the combination Hayakawa / Handschuh.
	Therefore, it would have been obvious to one of ordinary skill in the art to alter the blow molding method of Hayakawa to inject the primary blow molding air mixed with sterilizer as in the method of Hayakawa 2 to arrive at the claimed invention before the effective filing date because doing so was a change in sequence of adding ingredients in the recited method steps which would have reduced operating costs, which was desirable in Hayakawa.
 
Conclusion

Fevre (US 2016/0311148) discloses: an aseptic container molding method but does not disclose:
“a heated preform is put in a molding die, the molding die is clamped, while an extension rod is being lowered into the preform a mist or gas or a mixture thereof of a sterilized containing hydrogen peroxide is blasted into the preform through a valve block provided adjacent to an upper portion of the molding die.”
In the method of Fevre and previously cited combination Chauvin / Handschuh the rod is fully extended before the injection of the mist or gas of sterilizing agent is introduced.  See Fevre [0021]-[0030] and Chauvin ([0059] steam) / Handschuh.  The combination Chauvin / Handschuh, nor Fevre discloses: simultaneous extension of the blowing/molding rod and injection of sterilizing gases.  
Such a modification to the method to extend the rod while gases/sterilization fluid is injected would change the principle of operation and not yield predictable results before the effective filing date to one of ordinary skill in the art.  Therefore, a rejection is not presented in view of a combination Chauvin / Handschuh / Fevre.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743